Case 1:19-md-02902-RGA Document 504 Filed 06/14/21 Page 1 of 1 PageID #: 7142




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 In re Sitagliptin Phosphate (’708 & ’921)             C.A. No. 19-md-2902-RGA
 Patent Litigation


 MERCK SHARP & DOHME CORP.,

                        Plaintiff,
                                                       C.A. No. 19-1489-RGA
         v.

 MYLAN PHARMACEUTICALS INC.,

                        Defendant.



        NOTICE OF WITHDRAWAL OF CERTAIN PRO HAC VICE COUNSEL

       Pursuant to Local Rule 83.7, Defendant Mylan Pharmaceuticals Inc. (“Mylan”) hereby

notifies the Court that Alissa M. Pacchioli is withdrawing as counsel for Mylan in this action.

Mylan continues to be represented by the law firms of Katten Muchin & Rosenman LLP and

Morris James LLP.


Dated: June 14, 2021
                                                   /s/ Kenneth L. Dorsney
                                                 Kenneth L. Dorsney (#3726)
                                                 Cortlan S. Hitch (#6720)
                                                 Morris James LLP
                                                 500 Delaware Avenue, Suite 1500
                                                 Wilmington, DE 19801
                                                 Telephone: (302) 888-6800
                                                 kdorsney@morrisjames.com
                                                 chitch@morrisjames.com


                                                 Attorneys for Defendant
                                                 Mylan Pharmaceuticals Inc.



                                                1
